Citation Nr: 1542716	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a nervous condition manifested by twitching.

2. Whether new and material evidence has been received to reopen a previously denied claim of service connection for right foot blisters.

3. Whether new and material evidence has been received to reopen a previously denied claim of service connection for left foot blisters.

4. Whether new and material evidence has been received to reopen a previously denied claim of service connection for hair loss.

5. Entitlement to service connection for a nervous condition manifested by twitching, to include as due to an undiagnosed illness and as secondary to service-connected PTSD.

6. Entitlement to service connection for a right foot blisters, to include as secondary to service-connected tinea pedis.
7. Entitlement to service connection for a left foot blisters, to include as secondary to service-connected tinea pedis.

8. Entitlement to service connection for a disability of the scalp, claimed as hair loss.

9. Entitlement to an effective date earlier than February 10, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in Montgomery.  A transcript of that proceeding is of record.
The claim of entitlement to service connection for hair loss has been broadened to include any disability of the scalp, as reflected above, based on the Veteran's reported symptoms and diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A July 2015 Request for Approval of School Attendance was submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a disability of the scalp is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 2006 rating decision denied entitlement to service connection for a nervous condition manifested by twitching, right and left foot blisters, PTSD, and hair loss.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within a year of its issuance.

2. Evidence received more than one year since the March 2006 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a nervous condition manifested by twitching and right and left foot blisters.

3. A January 2008 rating decision declined to reopen the Veteran's claims of entitlement to service connection for PTSD and hair loss.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within a year of its issuance.

4. Evidence received more than one year since the January 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hair loss.

5. The Veteran has not been diagnosed with a disability manifested by twitching and such manifestations do not represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisystem illness.

6. The Veteran has not been diagnosed with right foot blisters separate and distinct from his already service-connected tinea pedis.

7. The Veteran has not been diagnosed with left foot blisters separate and distinct from his already service-connected tinea pedis.

8. An application to reopen the claim of service connection for PTSD was received on February 10, 2011.


CONCLUSIONS OF LAW

1. The March 2006 rating decision (denying the Veteran's claims of entitlement to service connection for a nervous condition, right and left foot blisters, PTSD, and hair loss) and the January 2008 rating decision (declining to reopen claims of entitlement to service connection for PTSD and hair loss) are final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material has been received to reopen the claims of entitlement to service connection for a nervous condition, right and left foot blisters and hair loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for a nervous disability manifested by twitching are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

4. The criteria for service connection for right foot blisters (other than service-connected tinea pedis) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5. The criteria for service connection for left foot blisters (other than service-connected tinea pedis) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6. The criteria for an effective date earlier than February 10, 2011 for the award of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated August 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

The Board notes that the Veteran was not afforded notice of how to substantiate a claim for secondary service connection.  This failure, however, is not prejudicial to the Veteran.  As discussed below, the Veteran has not been diagnosed with a nervous disability manifested by twitching, and the Veteran's blisters have been attributed to his already service-connected tinea pedis, rendering secondary service connection inapplicable.  As secondary service connection is not possible, as a matter of law, for any of the service connection claims decided herein, the Board finds any failure to notify the Veteran of how to substantiate such not prejudicial to the Veteran.

Regarding the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

Regarding the claims for service connection decided herein, the Veteran was afforded a VA examination in December 2013.  Regarding blisters of the feet, the examiner explained that the Veteran's blisters of the feet are a manifestation of his already service-connected tinea pedis.  Regarding a nervous disability manifested by twitching, the examiner explained that the Veteran does not suffer from a diagnosable nervous disability and symptoms do not represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The Board considers these examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. New and Material Evidence 

A final claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 3 8 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding a nervous condition, service connection was denied in a March 2006 rating decision because there was no evidence of a nervous condition was related to service.  The Veteran did not appeal the March 2006 rating decision, and new and material evidence was not received within one year of that decision.  Thus, the March 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

At the time of the March 2006 rating decision, various treatment records and service treatment records (STRs) were of record.  Regarding new evidence, the Board's focus is directed towards the Veteran's statement medical providers have stated that the Veteran's twitching is related to his service-connected PTSD.  See Board Hearing Transcript (Tr.) at 8.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Regarding bilateral feet blisters, service connection was denied in a March 2006 rating decision because there was no evidence of any feet blisters.  The Veteran did not appeal the March 2006 rating decision, and new and material evidence was not received within one year of that decision.  Thus, the March 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d 1362; 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

At the time of the March 2006 rating decision, various treatment records and STRs were of record.  Regarding new evidence, the Board's focus is directed towards the report of the December 2013 VA examination, which notes vesicles to the Veteran's feet every two months.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Regarding hair loss, service connection was denied in a March 2006 rating decision because there was no evidence that the Veteran had been diagnosed with a disability manifested by hair loss.  The Veteran did not appeal the March 2006 rating decision, and new and material evidence was not received within one year of that decision.  The Veteran sought to reopen that claim, which was denied in a January 2008 rating decision.  The Veteran did not appeal the January 2008 rating decision, and new and material evidence was not received within one year of that decision. Thus, the March 2006 and January 2008 rating decisions are final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

At the time of the January 2008 rating decision, various treatment records and service treatment records (STRs) were of record.  Regarding new evidence, the Board's focus is directed towards an October 2010 VA treatment record reflecting diagnoses of scarring folliculitis and scarring alopecia.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In light of the above, the claims for service connection for a nervous condition, bilateral feet blisters, and hair loss are all reopened.
B. 
Service Connection

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the December 2013 Statement of the Case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claims on the merits.  Additionally the Veteran has provided argument addressing his claims on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   The Veteran is a Persian Gulf Veteran.  See Form DD-214.

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

1. Nervous Disability

The Veteran has not been diagnosed with a nervous disability manifested by twitching.  Indeed, the only private treatment record discussing "jerking movements" does not contain a diagnosis.  See February 2002 Treatment Record of Dr. M.A.R., M.D.

Crucially, at a December 2013 VA examination, the examiner declined to diagnose the Veteran with a nervous disorder manifested by twitching.  The examiner considered the Veteran's statement that he began experiencing twitching in 1993 and that other individuals have noticed his twitching.  The examiner explained that there was "no evidence of tremors, twitching of muscles and/or jerking.  No evidence of neurological impairment noted on examination."  The examiner also explained that the Veteran has never been diagnosed with a central nervous condition.  

While the Veteran appears to contend that he suffers from a diagnosable nervous disability manifested by twitching, he is not competent to render a neurological diagnosis as such is beyond the Veteran's knowledge and training.  38 C.F.R. § 3.159(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328   (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  In this instance, while the Veteran has complained of twitching, there is simply no evidence that he suffers from a diagnosed nervous disability.  Without such a showing, service connection for a nervous disability must be denied as there is no such disability upon which service connection or a direct or secondary basis can be granted.

Additionally, service connection is not warranted under 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses.  At the Veteran's December 2013 VA examination, the examiner specifically stated that the Veteran does not experience any signs or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."

There is no competent evidence counter to the December 2013 VA examiner's statement that the Veteran does not suffer from an undiagnosed illness manifested by twitching, and the Board finds this opinion to be probative.

Without any competent evidence counter to the December 2013 VA examiner's statement, service connection is not warranted for an undiagnosed illness under 38 C.F.R. § 3.317.  The weight of the evidence-namely the December 2013 VA examination-shows that the Veteran does not suffer from any undiagnosed illness manifested by tremors or a diagnosed medically unexplained chronic multisymptom illness, precluding service connection under 38 C.F.R. § 3.317.

2. Blisters of the Feet

The Veteran asserts that service connection is warranted for blisters of the feet.  See Board Hearing Tr. at 4 (noting that the Veteran is claiming blisters of the feet).

Various medical evidence of record indicates that the Veteran has experienced blisters of the feet over time.  See, e.g., April 2004 Private Treatment Record of Dr. M.A.R., M.D. (noting blisters of the feet).  No medical professional has intimated that the Veteran's blisters and tinea pedis are separate and distinct disabilities.

Instead, the competent evidence of record indicates that the Veteran's blisters are part and parcel of his already service-connected tinea pedis.  At the Veteran's December 2013 VA examination, the Veteran reported vesicles to his feet every two months.  He also reported blisters beginning in service.  The examiner described the Veteran's blisters of the feet as tinea pedis.  The examiner noted that the Veteran has mild flaking and inflammation to the medial aspect of his bilateral feet, which is consistent with tinea pedis.  The examiner further noted that the Veteran's tinea pedis was claimed as blisters.

The other competent evidence of record does not show that the Veteran's blisters and his service-connected tinea pedis are distinct and separate disabilities.  To the extent that the Veteran asserts that his blisters and tinea pedis are separate and distinct disabilities, he is not competent to do so, as he does not have the requisite education or training.  See 38 C.F.R. § 3.159(a).  

The weight of the competent evidence shows that the Veteran's feet blisters are not distinct and separate disabilities apart from his service-connected tinea pedis.  The December 2013 VA examination report makes clear that the Veteran's blisters are part of his service-connected tinea pedis.  There is no competent evidence showing that the Veteran experiences separate and distinct feet disabilities manifesting with blisters.  See Brammer, 3 Vet. App. at 225 (1992) (disallowing service connection where there is no present disability).  Further, separate service connection or a rating based on the same symptoms would not be appropriate.  See 38 C.F.R. § 4.14 (forbidding the assignment of separate ratings for overlapping symptoms, known as pyramiding).  Thus, service connection for blisters of the feet is not warranted.

C. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a)(in effect prior to March 24, 2015).

The Veteran initially filed a claim for service connection for PTSD in July 2005.  By a rating decision dated March 2006, service connection for PTSD was denied.  The Veteran was notified of the March 2006 rating decision by a letter dated March 13, 2006.  Within a year of the March 2006 rating decision, the Veteran did not express disagreement with that rating decision.  Likewise, new and material evidence was not submitted within a year of the March 2006 rating decision.  Thus, the March 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran filed a claim to reopen service connection for PTSD in September 2007.  By a January 2008 rating decision, the petition to reopen the claim of entitlement to service connection for PTSD was denied.  The Veteran was notified of the January 2008 rating decision by a letter date January 30, 2008.  Within a year of the January 2008 rating decision, the Veteran did not express disagreement with that rating decision.  Likewise, new and material evidence was not submitted within a year of the January 2008 rating decision.  Thus, the January 2008 rating decision is also final.  Id.

Since the March 2006 and January 2008 rating decisions became final, they are not subject to revision in the absence of clear and unmistakable error (CUE). 38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in those decisions.  Instead, the Veteran has asserted that he was not sent PTSD questionnaires after filing his two prior claims.  See Board Hearing Tr. at 3.  However, a failure in the duty to assist is not considered CUE.  The Court has held that "an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous," and that a breach of the duty to assist cannot constitute CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  Therefore, the prior final decisions are legal bars to an effective date prior to the date of those decisions.

The date of receipt of the instant claim to reopen is February 10, 2011.  There is no evidence or correspondence in the record that was received between the final January 2008 rating decision and the February 10, 2011, claim to reopen indicating a desire to file a new claim for service connection for PTSD.  Therefore, February 10, 2011 (the date of the reopened claim), is the earliest possible (and appropriate) effective date for the grant of service connection for PTSD, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to February 10, 2011, for the grant of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a nervous condition is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for right foot blisters is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for left foot blisters is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for hair loss is reopened.

Entitlement to service connection for a disability manifested by twitching is denied.

Entitlement to service connection for right foot blisters is denied.

Entitlement to service connection for left foot blisters is denied.

Entitlement to an effective date earlier than February 10, 2011 for the award of service connection for PTSD is denied.


REMAND

Regarding service connection for a disability of the scalp, the Veteran was afforded a VA examination in December 2013.  There, a diagnosis of folliculitis was rendered.  The examiner explained that "[t]he Veteran was noted to have diseases (of the skin) with a clear and specific etiology and diagnosis.  Therefore, it is less likely than not that these disease are related to a specific exposure event experienced by the Veteran during service in Southwest Asia."

This opinion and rationale are inadequate.  It is not apparent why the Veteran's folliculitis is not related to service simply because his disease has a clear and specific etiology and diagnosis.  Further, the examiner did not render an opinion on the etiology of scarring alopecia diagnosed in 2010, which the Veteran reported first started along with folliculitis after his return from the Gulf War.  Thus, a new opinion with supporting rationale that considers the Veteran's contentions is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

As the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated September 2011 forward.

2. Then return the claims file to the December 2013 VA examiner (or another qualified examiner, if unavailable) for preparation of addendum opinions.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

The examiner should provide opinions as to: (a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's folliculitis was incurred in service or is otherwise related to his active service; and (b) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's alopecia (diagnosed in an October 2010 VA treatment record) was incurred in service or is otherwise related to his active service.  In addressing these questions, the examiner should consider the Veteran's reports of purulent discharge from the scalp and hair loss beginning shortly after his return from the Gulf War.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


